UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1849


FRANCISCO K. AVOKI,

                    Plaintiff - Appellant,

             v.

CAROLINAS TELCO FEDERAL CREDIT UNION; DOES I-XXX,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:17-cv-00746-GCM)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francisco Avoki, Appellant Pro Se. James M. Dedman, IV, GALLIVAN, WHITE &
BOYD, PA, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Francisco K. Avoki appeals the district court’s order granting the Fed. R. Civ. P.

12(b)(6) motion to dismiss filed by Defendant Carolinas Telco Federal Credit Union and

dismissing Avoki’s civil action. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See Avoki v.

Carolinas Telco Fed. Credit Union, No. 3:17-cv-00746-GCM (W.D.N.C. July 24, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2